In the Supreme Court of Georgia



                                Decided: October 5, 2021


              S21A0753. PARROTT v. THE STATE.


     WARREN, Justice.

     Jimmy Lloyd Parrott was convicted for, among other things,

fleeing or attempting to elude a police officer in violation of OCGA

§ 40-6-395 (b) (5). After his initial probationary sentence for that

offense was deemed void, he was resentenced to five years in prison.

Parrott   appeals    from   that    resentencing,    challenging    the

constitutionality of the sentencing provision of OCGA § 40-6-395 (b)

(5) under the Equal Protection Clause. Parrott also contends that

his resentencing violated the constitutional prohibition on double

jeopardy. For the following reasons, we affirm.

     1. In 2014, Parrott pleaded guilty to six traffic-related offenses,

including being a “habitual violator” under OCGA § 40-5-58 and

felony fleeing or attempting to elude a police officer, in violation of
OCGA § 40-6-395 (b) (5). In accordance with a negotiated plea

agreement, the trial court sentenced Parrott to a combination of

prison time, probation, and fines. As relevant to this appeal, Parrott

received a sentence of five years, with two to serve in prison, for the

habitual violator offense, and a consecutive sentence of five years’

probation, plus a $5,000 fine, for felony fleeing.

      After he completed his first sentence and began serving the

consecutive sentence for felony fleeing, Parrott moved to vacate as

void the probation portion of that sentence, arguing that the

applicable statute, OCGA § 40-6-395 (b) (5), did not authorize

probation. 1 Parrott insisted, however, that the fine portion was still

valid, so there was no need for resentencing. The trial court agreed

that the probation portion of Parrott’s sentence was void, but it

vacated his entire sentence for felony fleeing—including the fine


      That statute provides, in relevant part:
      1

    Any person violating the provisions of [this subsection] . . . shall be
    guilty of a felony punishable by a fine of $5,000.00 or imprisonment
    for not less than one year nor more than five years or both. . . .
    Following adjudication of guilt or imposition of sentence for a
    violation of [the enumerated offense provisions], the sentence shall
    not be suspended, probated, deferred, or withheld[.]
OCGA § 40-6-395 (b) (5) (emphasis supplied).
                                       2
portion—and announced its intent to resentence Parrott on that

count.

     Parrott objected to the resentencing, contending, among other

things, that resentencing him for felony fleeing would violate the

constitutional prohibition on double jeopardy and that the

sentencing   provision    of   OCGA    §   40-6-395    (b)   (5)   was

unconstitutional because it violated the Equal Protection Clause of

the Fourteenth Amendment to the United States Constitution. The

trial court overruled Parrott’s objections but gave him a chance to

seek the withdrawal of his guilty plea, which Parrott declined. After

a sentencing hearing, the court resentenced Parrott to five years in

prison, without a fine.

     2. We first address Parrott’s claim that OCGA § 40-6-395 (b)

(5) is unconstitutional under the Equal Protection Clause. In that

regard, Parrott argues that OCGA § 40-6-395 (b) (5) on its face treats

him differently than others in a similar situation because, he says,

that provision mandates prison time for indigent defendants—like

himself—who are unable to pay the $5,000 fine, whereas those who

                                  3
can afford the fine can avoid a prison sentence. Parrott’s argument

is without merit.

     Even if Parrott is correct that the Equal Protection Clause

prohibits   differentiating between indigent     and   non-indigent

defendants in the way he claims—a question we need not decide

here—nothing in the plain language of OCGA § 40-6-395 (b) (5)

conditions the imposition of a fine on the defendant’s ability to pay

or otherwise treats indigent defendants differently from those who

are not indigent. See OCGA § 40-6-395 (b) (5); Nicely v. State, 291

Ga. 788, 792 (733 SE2d 715) (2012) (“[T]o show a denial of equal

protection, one first must demonstrate that the law treats him

differently than similarly situated persons.”). Moreover, nothing in

the record indicates that the sentencing court imposed a prison term

on Parrott because he could not afford to pay a $5,000 fine, or that

Parrott could have averted a prison sentence if he had demonstrated

an ability to pay a fine.    Accordingly, the trial court properly

overruled Parrott’s objection to resentencing based on equal

protection grounds.

                                 4
      3. Parrott alternatively contends that, when the trial court

resentenced him for felony fleeing, it imposed multiple punishments

for a single crime in violation of the constitutional prohibition

against double jeopardy. See Medina v. State, 309 Ga. 432, 435 (844

SE2d 767) (2020) (noting that the double jeopardy clauses of both

the federal and state constitutions protect the defendant from,

among other things, “multiple punishments for the same offense”)

(citation and punctuation omitted). 2

      As an initial matter, Parrott did not receive “multiple

punishments for the same offense” simply by virtue of being

resentenced.      A trial judge has the authority to “correct a void

sentence at any time,” Rooney v. State, 287 Ga. 1, 2 (690 SE2d 804)

(2010) (citation and punctuation omitted), and “a sentence is void if


      2 See U.S. Const. amend. V (“No person shall . . . be subject for the same
offence to be twice put in jeopardy of life or limb[.]”); Ga. Const. Art. I, Sec. I,
Par. XVIII (“No person shall be put in jeopardy of life or liberty more than once
for the same offense except when a new trial has been granted after conviction
or in case of mistrial.”). We have previously noted that “it is possible that the
federal and state [double jeopardy] provisions carry different meanings” in
light of their textual differences. State v. Jackson, 306 Ga. 626, 631 n.4 (831
SE2d 798) (2019). But neither party in this case draws “any meaningful
distinctions between the two provisions in their arguments before this Court,”
so we do not consider any such distinctions. See id. at 631 n.4.
                                         5
the court imposes punishment that the law does not allow.” von

Thomas v. State, 293 Ga. 569, 571 (748 SE2d 446) (2013) (citation

and punctuation omitted). On appeal, neither party disputes that

Parrott’s original sentence of five years’ probation for felony fleeing

was void, and we agree with that conclusion based on OCGA § 40-6-

395 (b) (5)’s express textual prohibition on the imposition of

probation for a violation of that statute. See OCGA § 40-6-395 (b)

(5) (“Following adjudication of guilt or imposition of sentence for a

violation of [the enumerated offense provisions], the sentence shall

not be suspended, probated, deferred, or withheld[.]”) (emphasis

supplied). Thus, the trial court was authorized to correct the void

sentence it previously imposed, including by resentencing Parrott on

that count. See Rooney, 287 Ga. at 2. See also Dennis v. State, 300

Ga. 457, 459 (796 SE2d 275) (2017) (because the defendant’s original

sentence for a particular offense was void, “the trial court was free

to resentence him” for that offense).

     Moreover, the mere fact that Parrott’s new sentence was more

severe than the original sentence also does not violate double

                                  6
jeopardy protections.    We have stated that, in the multiple-

punishment context, the Double Jeopardy Clause of the Fifth

Amendment protects a defendant’s “legitimate ‘expectation of

finality in his [original] sentence.’” Stephens v. State, 289 Ga. 758,

764 (716 SE2d 154) (2011) (quoting United States v. DiFrancesco,

449 U.S. 117, 136 (101 SCt 426, 66 LE2d 328) (1980)). See also

Wilford v. State, 278 Ga. 718, 719-720 (606 SE2d 252) (2004). But a

convicted defendant, like Parrott, “has neither a vested right to nor

a reasonable expectation of finality as to a pronounced sentence

which is null and void.” Hulett v. State, 296 Ga. 49, 54 (766 SE2d 1)

(2014) (citing Bryant v. State, 229 Ga. App. 534, 535 (494 SE2d 353)

(1997) (rejecting double jeopardy claim where the trial court vacated

the defendant’s original sentence as void and imposed a new, longer

sentence in compliance with the sentencing statute)); Strickland v.

State, 301 Ga. App. 272, 274 (687 SE2d 221) (2009) (defendant had

no reasonable expectation in the finality of a prison-only sentence

because the applicable statute imposed a mandatory fine in addition

to imprisonment). Cf. Wilford, 278 Ga. at 720 (holding that no

                                  7
double jeopardy violation occurred where the defendant was

resentenced to a longer term after the trial court determined that

his original sentence was improperly imposed under the First

Offender Act).3

      Although Parrott concedes that his probation sentence for

felony fleeing was void, he contends that the trial court was not

authorized to resentence him because a $5,000 fine by itself, without

imprisonment, is a legal sentence for felony fleeing. See OCGA § 40-

6-395 (b) (5). He thus argues that the trial court was required under

Georgia law to vacate only the void portion of the sentence (i.e.,

probation) and leave the valid portion (the fine) as the sole

remaining sentence. In other words, Parrott argues that the trial

court was required to do nothing more and nothing less than excise

the void portion of the sentence. This approach, however, is not

compelled by our precedent.




      3 The record shows that Parrott’s new sentence for felony fleeing includes
credit for the time he had already served on probation for that offense before
being resentenced.
                                       8
     Generally speaking, Georgia law gives trial judges great

discretion in imposing a sentence within statutory parameters. See

Tuggle v. State, 305 Ga. 624, 628 (825 SE2d 221) (2019) (“Generally

speaking, trial courts have the discretion to impose sentence within

the parameters prescribed by a statute and if the sentence is within

the statutory limits, the appellate courts will not review it.”)

(citation and punctuation omitted); Rooney, 287 Ga. at 3 (“The

discretionary assessment of punishment within legislatively

prescribed boundaries has long been ingrained and accepted in

American jurisprudence.”) (citation and punctuation omitted); State

v. Riggs, 301 Ga. 63, 68-70 (799 SE2d 770) (2017) (stating that,

although the applicable sentencing statute did not expressly

authorize a partially concurrent and partially consecutive sentence,

“[w]e find within the law no limitation on this broad [sentencing]

discretion” precluding such a “hybrid” sentence, and “in construing




                                 9
other statutes related to sentencing, we have found that a trial

court’s discretion is limited only by an express legislative act”).4

      We acknowledge that this Court’s handling of sentences that

could be characterized as partially void may appear to be

inconsistent. For example, in several of our cases where part of a

sentence—such as a parole condition—was deemed void, we have

held that only the void part (i.e., the improper parole condition)




      4 The discretion traditionally afforded to trial courts in sentencing is also
reflected in the way we have handled cases of merger error where resentencing
is required. See, e.g., Cowart v. State, 294 Ga. 333, 336 (751 SE2d 399) (2013)
(“Under our precedent, the decision as to which of the two felony murder
verdicts should be deemed vacated—a decision that may affect which other
verdicts merge and thus what other sentences may be imposed—is left to the
discretion of the trial court on remand.”); McClellan v. State, 274 Ga. 819, 820-
821 (561 SE2d 82) (2002) (declining to establish “a policy of appellate
sentencing” and remanding the case for the trial court “to exercise its discretion
in re-sentencing” the defendant). See also, e.g., Lay v. State, 305 Ga. 715, 722
(827 SE2d 671) (2019) (“We . . . vacate both felony murder convictions and
sentences and remand the case for the trial court to enter a conviction and
sentence on only one of them and to adjust any affected convictions and
sentences accordingly.”). Notably, a claim of merger error differs in some
respects from a challenge to a void sentence: a claim of merger error is a
challenge to a conviction and implicates the trial court’s authority to impose a
sentence in the first place, but “a challenge to a void sentence presupposes that
the trial court was authorized to sentence the defendant but the sentence
imposed was not allowed by law.” Williams v. State, 287 Ga. 192, 193 (695
SE2d 244) (2010) (emphasis in original).



                                        10
needed to be vacated. See, e.g., Humphrey v. State, 297 Ga. 349, 351

(773 SE2d 760) (2015) (“[The void] provision of the sentence—but

only that provision—must be vacated.”); Ellison v. State, 299 Ga.

779, 781 (792 SE2d 387) (2016) (same).5 In other, substantially

similar cases, we have vacated an entire sentence and remanded for

resentencing. See, e.g., Jackson v. State, 306 Ga. 266, 277 (830 SE2d

99) (2019) (holding that a sentence containing an improper parole

condition “must be vacated and the case remanded to the trial court

with direction to enter a legal sentence”) (citation and punctuation

omitted); Funderburk v. State, 276 Ga. 554, 555 (580 SE2d 234)

(2003) (same). In neither line of cases, however, have we held that

a particular approach was the exclusive approach a trial court must

take to appropriately exercise the broad discretion it is generally

afforded in resentencing.




      5 As we read it, the language in Humphrey and Ellison—that “only” the
void provision “must be vacated,” see Humphrey, 297 Ga. at 351; Ellison, 299
Ga. at 781—merely emphasized which part of a sentence on a particular count
the trial court was required to vacate, as opposed to limiting the trial court’s
sentencing discretion on remand.
                                      11
      In that vein, we generally cannot say that a trial court abuses

its discretion when it corrects a “partially void” sentence on a

particular count by vacating that sentence in its entirety and

imposing a new sentence on that count within the statutory

parameters.      See, e.g., Riggs, 301 Ga. at 68-70 (affirming a

sentencing structure not expressly authorized by statute and citing

the trial court’s “broad discretion” in sentencing); Rooney, 287 Ga. at

3-4 (discussing the discretion afforded to trial courts in sentencing). 6

      In light of the foregoing principles, we conclude that the trial

court in this case did not abuse its discretion when it corrected

Parrott’s partially void sentence for felony fleeing by vacating that

sentence in its entirety and imposing a new sentence on that count



      6 We emphasize that our decision in this case concerns only the trial
court’s discretion to resentence on the particular count on which the sentence
is deemed partially or wholly void. We express no opinion as to whether the
trial court could also resentence on other counts, for which the sentences are
not void, to preserve an overall sentencing scheme. See, e.g., Kaiser v. State,
285 Ga. App. 63, 64 & n.1 (646 SE2d 84) (2007) (stating that the Court of
Appeals previously had vacated defendant’s sentence “in its entirety” (that is,
on all counts), and noting that “[i]n many circumstances it is appropriate to
view the final negotiated plea agreement as a ‘package’ deal, the terms of which
should not be treated in isolation from one another but rather as a cohesive
whole”) (citation and punctuation omitted).
                                      12
within the parameters of OCGA § 40-6-395 (b) (5). And because the

trial court was authorized to resentence Parrott, we cannot say that

Parrott had a legitimate “expectation of finality” in his original

sentence, and so his double-jeopardy claim fails. See Hulett, 296 Ga.

at 54; Stephens, 289 Ga. at 764.

     Judgment affirmed. All the Justices concur.




                                   13